354 F.2d 1002
UNITED GAS CORPORATION, Plaintiff,v.PENNZOIL COMPANY and White Weld & Co., Defendants.
No. 257.
Docket 30200.
United States Court of Appeals Second Circuit.
Argued December 20, 1965.
Decided December 20, 1965.

Appeal from a denial of a preliminary injunction in the United States District Court for the Southern District of New York by Frederick van Pelt Bryan, J.
Ralph M. Carson, New York City (E. Deane Leonard and Richard E. Nolan, Davis, Polk, Wardwell, Sunderland & Kiendl, New York City, on the brief), for plaintiff.
Whitney North Seymour, Sr., New York City (Richard D. Jones and John C. Meleney, Simpson, Thacher & Bartlett, New York City, on the brief), for defendant Pennzoil Co.
Michael J. De Santis, Shearman & Sterling, New York City, for defendant White Weld & Co.
Before LUMBARD, Chief Judge, and MOORE and KAUFMAN, Circuit Judges.
PER CURIAM.


1
We affirm in open court the order of the district court of December 18, 1965 which denied plaintiff's application for a temporary injunction against consummation of certain arrangements to purchase stock of the plaintiff, for the reasons stated in Judge Bryan's opinion, reported at 248 F. Supp. 449.